                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                 UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                            JAMES G COLLINS,                                 Case No. 19-cv-01214-NC
                                  11
                                                       Plaintiff,                            ORDER DENYING MOTION
Northern District of California




                                  12                                                         FOR SUMMARY JUDGMENT
 United States District Court




                                                 v.
                                  13                                                         Re: Dkt. No. 69
                                            COUNTY OF MONTEREY,
                                  14
                                                       Defendant.
                                  15
                                  16
                                  17           Plaintiff James G. Collins seeks summary judgment in this quiet title action over his
                                  18   30-acre parcel of property. See Dkt. No. 69. At issue is whether a conservation and scenic
                                  19   easement granted to defendant County of Monterey by the original owners of the property
                                  20   had been terminated. Because there are genuine issues of material fact as to whether the
                                  21   easement was terminated, the Court DENIES Collins’s motion for summary judgment.
                                  22   I.     Factual Background1
                                  23           In 1966, the original owners of an undeveloped 30-acre parcel of land in Carmel,
                                  24   California (the “Property”)—also known as the De Amaral Preserve—donated the parcel
                                  25
                                  26   1
                                         Much of the background facts recited by Collins reflect allegations in his second
                                  27   amended complaint. Monterey, however, “largely concurs” with Collins’s statement of
                                       facts and previously admitted to those factual allegations. See Dkt. No. 23 (answer to first
                                  28   amended complaint). The Court will therefore treat Collins’s recitation of facts as
                                       undisputed except where indicated.
                                  1    to the Monterey County Foundation for Conservation (“Foundation”). The Foundation
                                  2    subsequently granted Monterey a Conservation and Scenic Easement Deed (the
                                  3    “Easement”) a year later. See Dkt. No. 69-1, Ex. A. The Easement contains a termination
                                  4    provision, Article 7, which provides in relevant part:
                                  5           In the event that the State of California, or any political subdivision thereof,
                                  6           should pass legislation pursuant to Article XXVIII of the Constitution of the
                                  7           State of California, or should pass legislation such as the California Land
                                  8           Conservation Act of 1965, or other legislation for the purpose of restricting
                                  9           the use of real property to conserve and maintain natural scenic beauty, open
                                  10          space lands, natural resources and agricultural land for plant and animal
                                  11          production, which said legislation shall restrict, or would by agreement . . .
                                              restrict, the use of said property for scenic and recreational uses or for the use
Northern District of California




                                  12
 United States District Court




                                  13          of natural resources or for the production of food and fiber, the [Foundation],
                                  14          or its successors in interest, shall have the option to have the [Property], or a
                                  15          portion thereof, subjected to the restrictions created by such legislation, free
                                  16          from the restrictions imposed by this conveyance.
                                  17
                                              Should [the Foundation], or its successors in interest, desire to exercise the
                                  18
                                              option to restrict the use of a portion of or all of [the Property] pursuant to
                                  19
                                              such legislation, [the Foundation], or its successors in interest, shall give
                                  20
                                              written notice to [Monterey] of the exercise of such option.
                                  21
                                  22          Upon the giving of such notice, this [Easement], as to the portion of the
                                  23          property subjected to such legislation or which will be subject to such
                                  24          legislation by the agreement of the [Foundation], or its successors in interest,
                                  25          shall immediately cease and determine and revert to and vest in the
                                  26          [Foundation], or its successors in title, upon being subject to such legislation.
                                  27   Id. § 7 (line breaks added).
                                  28          In 1977, the Foundation granted the Property to the Behavioral Sciences Institute
                                                                                      2
                                  1    Foundation (“BSIF”). BSIF, in turn, sold the Property to Walter and Loretta Warren in
                                  2    1989. The Warrens recorded a Notice of Termination of the Conservation and Scenic
                                  3    Easement Deed in 1990. See Dkt. No. 69-1, Ex. B (“1990 Termination). The 1990
                                  4    Termination stated that it was “based upon the enactment of the California Coastal Act
                                  5    (Public Resources Code §§ 30,000–30,900) . . . .” Id. at 1.
                                  6            In 1994, Collins, a resident of Kentucky, purchased the Property from the Warrens.
                                  7    Eight years later, Collins began his efforts to obtain permits and authorization to build a
                                  8    home on the Property. Monterey rebuffed his efforts, eventually concluding in 2018 that it
                                  9    could not grant Collins the necessary permits and authorization until the status of the
                                  10   Easement was resolved. During the pendency of this lawsuit, Collins recorded a Notice of
                                  11   Termination of Conservation and Scenic Easement Deed on October 17, 2019. See Dkt.
                                       No. 69-1, Ex. F (“2019 Termination”). That notice stated that Monterey County
Northern District of California




                                  12
 United States District Court




                                  13   Ordinance § 20.36.040 “qualifie[d] as the legislation under Article 7 of the [Easement].”
                                  14   Id. at 1.
                                  15   II.   Legal Standard
                                  16           Under Federal Rules of Civil Procedure 56(a), a court “shall grant summary
                                  17   judgment if the movant shows that there is no genuine dispute as to any material fact and
                                  18   the movant is entitled to judgment as a matter of law.” Under Rule 56, the moving party
                                  19   bears the initial burden to demonstrate the absence of a genuine issue of material fact.
                                  20   Once the moving party meets its burden, then the non-moving party must cite “particular
                                  21   parts of materials in the record” showing that there is a genuine issue for trial. Fed. R. Civ.
                                  22   P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). A “genuine issue” exists if a
                                  23   reasonable jury could find for the non-moving party. E.g., Open Text v. Box, Inc., No. 13-
                                  24   cv-04910-JD, 2015 WL 428365, at *1 (N.D. Cal. Jan. 30, 2015). On summary judgment,
                                  25   the Court does not make credibility determinations or weigh conflicting evidence, as these
                                  26   determinations are left to the trier of fact at trial. Bator v. State of Hawaii, 39 F.3d 1021,
                                  27   1026 (9th Cir. 1994).
                                  28
                                                                                      3
                                  1    III. Discussion
                                  2        A.     Jurisdiction
                                  3           Amicus curiae Gwyn de Amaral and other Carmel residents argue that the Court
                                  4    lacks jurisdiction because this lawsuit no longer presents a case or controversy under
                                  5    Article III of the United States Constitution. See Dkt. No. 75. Although both Collins and
                                  6    Monterey disagree with amici, the Court has “an independent obligation to determine
                                  7    whether” jurisdiction exists. Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006).
                                  8           Amici argue that no case or controversy exists because Monterey is not a truly
                                  9    adverse party, citing Monterey’s “neutral” position as to whether the Easement exists. See
                                  10   Dkt. No. 75-1. Amici, however, overstate Monterey’s neutral posture. Monterey is the
                                  11   grantee of the Easement and has consistently argued that the Easement has not been
                                       terminated. See Dkt. No. 80. This position is directly adverse to Collins and an Article III
Northern District of California




                                  12
 United States District Court




                                  13   case or controversy therefore exists.
                                  14        B.    Quiet Title
                                  15          “The purpose of a quiet title action is to finally settle and determine the parties’
                                  16   conflicting claims to the property and to obtain a declaration of the interest of each party.”
                                  17   City of Santa Maria v. Adam, 211 Cal. App. 4th 266, 298 (2012). “The quiet title claimant
                                  18   has the burden of proof to show every element of the right claimed.” Id. (citing Tulare
                                  19   Irrigation Dist. v. Lindsay-Strathmore Irrigation Dist., 3 Cal. 2d 489, 547–48 (1935)). A
                                  20   quiet title action requires the claimant to provide: (1) a description of the property; (2) the
                                  21   claimant’s title and basis of the title; (3) the adverse claims to the title; and (4) the date as
                                  22   of which the determination is sought. See Cal. Code Civ. Proc. § 761.020.
                                  23          Collins claims that the Easement was terminated in 1990 by the Warrens or,
                                  24   alternatively, by the 2019 Termination. In either case, whether the Easement was
                                  25   terminated turns on the terms of the easement deed. See City of Manhattan Beach v.
                                  26   Superior Court, 13 Cal. 4th 232, 238 (1996) (analyzing terms of a railway easement deed).
                                  27          As recounted above, the Easement allows the Foundation or its successors in
                                  28   interest to terminate the Easement under specific conditions. Put in simple terms, Article 7
                                                                                       4
                                  1    allows termination of the Easement when California or Monterey passes conservation
                                  2    legislation which restricts, or would by agreement restrict, the use of the Property for
                                  3    “scenic and recreational uses or for the use of natural resources or for the production of
                                  4    food and fiber.” Easement § 7.
                                  5           Collins asserts that the passage of either the California Coastal Act, Cal. Pub. Res.
                                  6    Code §§ 30000 et seq., or Monterey County Ordinance § 20.36.040 triggered Article 7 and
                                  7    allowed termination of the Easement. Collins then concludes that because the Property is
                                  8    subject to both the California Coastal Act and Monterey County Ordinance § 20.36.040,
                                  9    the Easement was properly terminated by the Warrens in 1990 or, alternatively, in 2019.
                                  10          The Court need not determine whether the California Coastal Act or Monterey
                                  11   County Ordinance § 20.36.040 are “such legislation” as defined in Article 7, however,
                                       because even if they are, Article 7 only allows termination of the Easement if “said
Northern District of California




                                  12
 United States District Court




                                  13   legislation shall restrict, or would by agreement . . . restrict, the use of [the Property] for
                                  14   scenic and recreational uses or for the use of natural resources or for the production of food
                                  15   and fiber . . . .” Easement § 7 (emphasis added). In other words, it is not enough that
                                  16   California passed the Coastal Act or that Monterey passed § 20.36.040. Article 7 permits
                                  17   termination of the Easement only if those laws actually restrict the use of the Property or
                                  18   the Foundation’s successors in interest agreed to restrict the use of the Property for scenic
                                  19   and recreational uses or for the use of natural resources or for the production of food and
                                  20   fiber. Collins, however, has provided no evidence of such a restriction or agreement.
                                  21          Therefore, there is a dispute of material fact as to whether the Easement has been
                                  22   terminated.
                                  23       C.     Good Faith Purchaser
                                  24          In the alternative, Collins argues that he was a good faith purchaser when he
                                  25   purchased the Property. According to Collins, Cal. Civ. Code § 1107 applies here to
                                  26   terminate the easement.
                                  27          Cal. Civ. Code § 1107 is California’s recording statute. That statute provides that
                                  28   “[a] good faith encumbrancer for value who first records takes its interest in the real
                                                                                       5
                                  1    property free and clear of unrecorded interests.” Triple A Mgmt. Co., Inc. v. Frisone, 69
                                  2    Cal. App. 4th 520, 530 (citing Cal. Civ. Code § 1107). But here, the Easement was
                                  3    recorded prior to Collins’s purchase. See Dkt. No. 23 ¶ 10, Dkt. No. 67. Moreover,
                                  4    whether Collins was a good faith purchaser is a disputed issue of fact.
                                  5        D.     Statutes of Limitations
                                  6            Next, Collins contends that various statutes of limitations bars Monterey from
                                  7    objecting to his quiet title action. Statutes of limitations, however, are defenses and act to
                                  8    prohibit a party from bringing claims past the limitations period. See Fox v. Ethicon Endo-
                                  9    Surgery, Inc., 33 Cal. 4th 797, 806 (2005). Monterey is not bringing any claim in this case
                                  10   and the statutes of limitations are inapplicable here.
                                  11       E.     Equitable Estoppel
                                               Finally, Collins argues that equitable estoppel prevents Monterey from challenging
Northern District of California




                                  12
 United States District Court




                                  13   the termination of the Easement.
                                  14           “[F]our elements must be present in order to apply the doctrine of equitable
                                  15   estoppel: (1) the party to be estopped must be apprised of the facts; (2) he must intend that
                                  16   his conduct shall be acted upon, or must so act that the party asserting the estoppel had a
                                  17   right to believe it was so intended; (3) the other party must be ignorant of the true state of
                                  18   facts; and (4) he must rely upon the conduct to his injury.” Driscoll v. City of Los Angeles,
                                  19   67 Cal. 2d 297, 305 (1967). Although the government is not immune from estoppel, “it
                                  20   must not be applied if doing so would effectively nullify a strong rule of policy, adopted
                                  21   for the benefit of the public.” Feduniak v. Cal. Coastal Comm’n, 148 Cal. App. 4th 1346,
                                  22   1359 (2007). “The existence of an estoppel is generally a factual question” unless “the
                                  23   facts are undisputed and only one reasonable conclusion can be drawn from them.” Id. at
                                  24   1360.
                                  25           Actual knowledge is not always required for equitable estoppel. Id. at 1361.
                                  26   “[K]nowledge of the pertinent facts may be imputed where the circumstances show that
                                  27   one ought to have known them, and this is especially so when the party to be estopped was
                                  28   negligent or made affirmative representations related to those facts.” Id. (citing Long
                                                                                      6
                                  1    Beach v. Mansell, 3 Cal. 3d 462, 491 (1970)). When a governmental entity is the estopped
                                  2    party, estoppel only applies when a government official with authority has knowledge of
                                  3    the relevant facts. See Strong v. Cnty. of Santa Cruz, 15 Cal. 3d 720, 727 (1975) (no
                                  4    estoppel where “[t]here [was] no evidence that any county official in authority was aware”
                                  5    of the underlying facts”).
                                  6           Here, at a minimum, there is a dispute of fact as to whether Monterey’s Board of
                                  7    Supervisors or any county official with authority to challenge the 1990 Termination
                                  8    actually knew or should have known about the termination. Collins points to tax assessor
                                  9    maps and county land use plans that omit reference to the Easement. See Dkt. No. 69 at
                                  10   19–20. But those documents were not prepared by the Board of Supervisors or other
                                  11   county officials with authority to challenge the 1990 Termination. Collins provides no
                                       evidence that someone with authority had actual or imputed knowledge of the 1990
Northern District of California




                                  12
 United States District Court




                                  13   Termination. Therefore, a dispute of material fact exists as to equitable estoppel.
                                  14   IV. Conclusion
                                  15          The Court DENIES Collins’s motion for summary judgment.
                                  16          IT IS SO ORDERED.
                                  17
                                  18   Dated: February 20, 2020                  _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  19                                                   United States Magistrate Judge
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                     7
